Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  In particular, claim 11 recites “a computer program stored in a computer-readable storage medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO (see In re Zletz, 893 F.2d 319 Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer-readable storage medium, particularly when the specification only discloses an open-ended list of such a medium (See paragraph 146 of the original specification). To overcome the 101 rejection, the examiner suggests that claim 11 should be amended to recite: “a computer program stored in a non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al. (Pub. No. US 2017/0007327).

Regarding claim 1, Haider discloses a method for creating surgical simulation information by a computer, the method comprising: 
creating a virtual body model corresponding to a body state of a patient for surgery (Paragraph 37: “one exemplary use of the surgical suite incorporates the use of a virtual model of the portion of the patient upon which a procedure is to be performed. Specifically, prior to a procedure, a three dimensional model of the relevant portion of the patient is produced using CT scans, MRI scans or other techniques”); 
simulating a specific surgical process on the virtual body model to obtain virtual surgical data (Par. 179: “the tracking system can be used to simulate a procedure. Using the patient model, the surgeon may manipulate the surgical instrument to simulate the steps taken during a procedure. The system tracks the manipulation of the surgical instrument and illustrates the effect of each manipulation on the patient model. The surgeon can see the effect of each manipulation on the patient model in real-time. In this way, the simulation allows a surgeon to test or evaluate a procedure on a model of the patient. The data regarding the simulation can be recalled during an actual procedure to guide the surgeon”); 
dividing the virtual surgical data into minimum surgical operation units (Pars. 179: “Using the patient model, the surgeon may manipulate the surgical instrument to simulate the steps taken during a procedure. The system tracks the manipulation of the surgical instrument and illustrates the effect of each manipulation on the patient model”, and 180: “Once the surgeon has finalized and validated each step in a procedure, the data regarding the position and orientation of the surgical instrument at each step of a procedure is stored. The stored data is then used to guide an automated surgical instrument, such as a robot, to perform the procedure”. In particular, each step corresponds to the claimed “minimum surgical operation unit”), each unit representing one specific operation (Pars. 47: “As previously discussed, information regarding the position of the surgical instrument can be combined with a model of the patient to guide the surgeon during a procedure. During a particular step in a procedure, the surgeon may desire to see a particular view or perspective with a certain combination of orientations of the patient model and the instrument, as well as two dimensional projections. For example when making planar bone cuts using an oscillating bone saw, the system may show simplified two dimensional views along with a three dimensional view”, and 68: “As a surgeon saves pre-set views, the data regarding those pre-set views are added to a user profile for the surgeon and attributed or mapped to the exact types/steps of the procedure. Therefore, prior to performing a procedure, the surgeon selects the appropriate user profile and the data regarding the surgeon's preferences is loaded into the system”); and 
creating cue sheet data composed of the minimum surgical operation units, wherein the cue sheet data represents the specific surgical process (Par. 6: “In one aspect, the system allows the surgeon to perform a surgical procedure on a virtual model of the patient using the surgical tool. As the surgeon performs the procedure on the virtual model, the computer stores the information regarding the sequence of the steps performed and the position of the surgical tool during the procedure. Once the surgeon is satisfied with the results on the virtual model, the stored information can be used during the procedure to assist or guide the surgeon”. In particular, the stored information used for surgical guidance corresponds to the claimed “cue sheet data”).

Regarding claim 2, Haider discloses the method of claim 1, wherein the dividing of the virtual surgical data into the minimum surgical operation units includes:
recognizing whether a specific event has occurred based on the virtual surgical data; and 
recognizing the minimum surgical operation units based on the specific event, wherein the specific event includes change in at least one of surgical tool and a surgery target portion included in the virtual surgical data (Par. 10: “depending on which portion of a procedure is being performed, the surgeon may desire to change the view of the information being displayed. It can be cumbersome to change the view in the middle of a procedure to a different view. Accordingly, the system can be used to automatically switch to a particular view based on the position of the surgical tool. Additionally, the surgeon may program this information before a procedure, or the system can learn to recognize that a particular surgeon desires a particular view based on inputs from the surgeon during various procedures”).

Regarding claim 3, Haider discloses the method of claim 2, wherein the recognizing of whether the specific event has occurred includes: 
recognizing whether the event has occurred, based on change in an operation of the surgical tool (Par. 10: “depending on which portion of a procedure is being performed, the surgeon may desire to change the view of the information being displayed. It can be cumbersome to change the view in the middle of a procedure to a different view. Accordingly, the system can be used to automatically switch to a particular view based on the position of the surgical tool”); 
recognizing whether the event has occurred, based on change in a state of the surgery target portion; or 
recognizing whether the event has occurred, based on whether change in a state of the surgery target portion occurs as change in an operation of the surgical tool occurs.

Regarding claim 4, Haider discloses the method of claim 1, wherein the creating of the cue sheet data includes sequentially combining the minimum surgical operation units in a corresponding manner to the specific surgical process, thereby to create the cue sheet data (Par. 6: “As the surgeon performs the procedure on the virtual model, the computer stores the information regarding the sequence of the steps performed and the position of the surgical tool during the procedure. Once the surgeon is satisfied with the results on the virtual model, the stored information can be used during the procedure to assist or guide the surgeon”).

Regarding claim 5, Haider discloses the method of claim 1, wherein the creating of the virtual body model includes: 
obtaining a medical image including a surgery target portion of the patient; and
3D-modeling the obtained medical image to create the virtual body model (Par. 37: “one exemplary use of the surgical suite incorporates the use of a virtual model of the portion of the patient upon which a procedure is to be performed. Specifically, prior to a procedure, a three dimensional model of the relevant portion of the patient is produced using CT scans, MRI scans or other techniques”. See also par. 171).

Regarding claim 7, Haider discloses the method of claim 1, wherein the method further comprises determining whether the created cue sheet data is optimized (Par. 58: “In this example the views are defined by the orientation of the patient model, however, each pre-set view includes a number of pre-set parameters (such as a suitable pan, zoom, relative transparency of the different objects, etc), the combination of which is designed to provide an optimized graphical environment for a particular bone preparation/cutting part with the surgical instrument, bone cut assessments, measurements, etc.”).

Regarding claim 8, Haider discloses the method of claim 7, wherein the determining of whether the created cue sheet data is optimized further includes providing surgical guide data based on the cue sheet data determined to be optimized (See par. 58 cited above).

Regarding claim 9, Haider discloses the method of claim 7, wherein the determining of whether the created cue sheet data is optimized includes: 
obtaining optimized cue sheet data; and 
comparing the created cue sheet data with the optimized cue sheet data (Par. 172: “based on a comparison of the scanned data for a resected bone with the data for the model of an ideal resected bone, the processor may determine the portion(s) of bone that should be re-shaped to improve the correlation between the resected bone and the model for the ideal resected bone. After determining the portions of the bone that should be re-shaped, such changes are displayed on the monitor to show the surgeon which portion(s) of the bone should be removed”).

Claim 12 recites similar limitations as claim 1, but is directed to a device comprising a memory and a processor configured to implement the steps recited in claim 1. Since Haider also discloses such a device (See Fig. 1 and associated description), claim 12 could be rejected under the same rationale set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider, in view of Oktay et al. (Pub. No. US 2014/0133727).

Regarding claim 6, Haider discloses the method of claim 5, wherein the creating of the virtual body model further includes: 

.
In the same field of medical simulation, Oktay teaches the above strike-through limitations (See Abstract and Fig. 4 and its associated description).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Haider by 3D modeling the virtual body model by correcting the medical image based on an actual surgery posture, as taught by Oktay. The motivation would have been to estimate a virtual body model with patient-specific biomechanical parameters (Oktay, par. 4).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider, in view of Kluckner et al. (Pub. No. US 2018/0032841).

Regarding claim 10, Haider discloses the method of claim 9, wherein the obtaining of the optimized cue sheet data includes: 


.
In the same field of medical imaging, Kluckner teaches obtaining one or more to-be-learned target parameters, performing reinforcement learning using the one or more to-be-learned target parameters, and obtaining optimized target parameters based on the reinforcement learning result (See par. 3, Step 230 of Fig. 2, and the associated description).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Haider by obtaining one or more to-be-learned guidance data, performing reinforcement learning using the one or more to-be-learned guidance data, and obtaining optimized guidance data based on the reinforcement learning result, as taught by Kluckner. The motivation would have been to provide techniques for automating parameter value selection that can be utilized across a large number of medical procedures with minimal input from the operator (Kluckner, par. 2).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider.

Claim 11 recites similar limitations as claim 1, but is directed to a computer program stored in a computer-readable storage medium and configured to perform the method of claim 1. Although Haider does not explicitly disclose such a program, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the computer-implemented method of Haider could be coded as a series of computer instructions and stored on a computer-readable storage medium. The motivation would have been to facilitate its installation on multiple computers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613